     Case 3:19-cv-01862-B Document 1 Filed 08/05/19                Page 1 of 13 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


ANTHONY CAIRNS,             )
                            )
               Plaintiff,   )
                            )                        CIVIL ACTION
vs.                         )
                            )                        FILE No.
RIDGELEA COMPLEX MANAGEMENT )
INC.,                       )
                            )
               Defendant.   )

                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, RIDGELEA COMPLEX MANAGEMENT INC.,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                          JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

RIDGELEA COMPLEX MANAGEMENT INC., failure to remove physical barriers to access

and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                1
     Case 3:19-cv-01862-B Document 1 Filed 08/05/19                  Page 2 of 13 PageID 2


        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, RIDGELEA COMPLEX MANAGEMENT INC. (hereinafter

“RIDGELEA COMPLEX MANAGEMENT INC.”) is a Texas company that transacts business

in the State of Texas and within this judicial district.

        8.      Defendant, RIDGELEA COMPLEX MANAGEMENT INC., may be properly

served with process via service, to wit: 5800 Maple Avenue, Dallas, TX 75235.

                                   FACTUAL ALLEGATIONS

        9.      On or about July 12, 2019, Plaintiff was a customer at “Lee’s Donuts,” a business

located at 18613 Marsh Lane, Dallas, TX 75287, referenced herein as “Lee’s Donuts”.

        10.     Plaintiff lives 2 miles away from the Property.

        11.     RIDGELEA COMPLEX MANAGEMENT INC. is the owner or co-owner of the

real property and improvements that Lee’s Donuts is situated upon and that is the subject of this



                                                   2
     Case 3:19-cv-01862-B Document 1 Filed 08/05/19                Page 3 of 13 PageID 3


action, referenced herein as the “Property.”

       12.     Plaintiff’s access to the business(es) located at 18613 Marsh Lane, Dallas, TX

75287, Dallas County Property Appraiser’s parcel number 117166 (“the Property”), and/or full

and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of his disabilities,

and he will be denied and/or limited in the future unless and until Defendant, RIDGELEA

COMPLEX MANAGEMENT INC., is compelled to remove the physical barriers to access and

correct the ADA violations that exist at Lee’s Donuts and the Property, including those set forth

in this Complaint.

       13.     Plaintiff has visited Lee’s Donuts and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Lee’s Donuts and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Lee’s Donuts and the Property are accessible again. The purpose of the revisit

is to be a regular customer, to determine if and when Lee’s Donuts and the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       14.     Plaintiff intends on revisiting Lee’s Donuts and the Property to purchase goods

and/or services as a regular customer living only 2 miles from the Property as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to access

and engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

       15.     Plaintiff travelled to Lee’s Donuts and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access Lee’s Donuts and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal



                                                3
     Case 3:19-cv-01862-B Document 1 Filed 08/05/19                  Page 4 of 13 PageID 4


injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Lee’s Donuts and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:



                                                  4
     Case 3:19-cv-01862-B Document 1 Filed 08/05/19               Page 5 of 13 PageID 5


       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     Lee’s Donuts is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     Lee’s Donuts must be, but is not, in compliance with the ADA and ADAAG.

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     Plaintiff has attempted to, and has to the extent possible, accessed Lee’s Donuts


                                                5
     Case 3:19-cv-01862-B Document 1 Filed 08/05/19                 Page 6 of 13 PageID 6


and the Property in his capacity as a customer of Lee’s Donuts and the Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Lee’s Donuts and the Property that preclude and/or limit his access to Lee’s Donuts and

the Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       28.     Plaintiff intends to visit Lee’s Donuts and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Lee’s Donuts and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Lee’s Donuts

and the Property that preclude and/or limit his access to Lee’s Donuts and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       29.     Defendant, RIDGELEA COMPLEX MANAGEMENT INC., have discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of

Lee’s Donuts and the Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       30.     Defendant, RIDGELEA COMPLEX MANAGEMENT INC., will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, RIDGELEA



                                                  6
     Case 3:19-cv-01862-B Document 1 Filed 08/05/19                   Page 7 of 13 PageID 7


COMPLEX MANAGEMENT INC., is compelled to remove all physical barriers that exist at

Lee’s Donuts and the Property, including those specifically set forth herein, and make Lee’s

Donuts and the Property accessible to and usable by Plaintiff and other persons with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced, observed and/or was made aware of that precluded and/or

limited Plaintiff’s access to Lee’s Donuts and the Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of Lee’s Donuts and

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 400, the access aisle to the accessible parking space is not level due to

               the presence of an accessible ramp in the access aisle in violation of Section 502.4

               of the 2010 ADAAG standards. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (ii)    Near Unit 400, the accessible parking space is missing a proper identification sign

               in violation of Section 502.6 of the 2010 ADAAG standards. This violation made

               it difficult for Plaintiff to locate an accessible parking space.

       (iii)   Near Unit 400, the accessible ramp side flares have a slope in excess of 1:10 in

               violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (iv)    There are two accessible parking spaces, located across the vehicular way from

               Unit 400, that are not located on the shortest distance to the accessible route

               leading to the accessible entrances in violation of Section 208.3.1 of the 2010




                                                  7
Case 3:19-cv-01862-B Document 1 Filed 08/05/19                  Page 8 of 13 PageID 8


          ADAAG Standards. This violation made it difficult for Plaintiff to access the

          units of the Property.

 (v)      There are two accessible parking spaces, located across the vehicular way from

          Unit 400, that are missing proper identification signs in violation of Section 502.6

          of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

          locate an accessible parking space.

 (vi)     Near Units 200 and 300, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, cars routinely pull up

          all the way to the curb and the "nose" of the vehicle extends into the access route,

          when coupled with the presence of a nearby curb and the policy of Defendant to

          place signs and buckets in the exterior accessible route, causing the exterior

          access route to routinely have clear widths below the minimum thirty-six (36")

          inch requirement specified by Section 403.5.1 of the 2010 ADAAG Standards.

          This violation made it dangerous and difficult for Plaintiff to access exterior

          public features of the Property.

 (vii)    Near Units 200 and 300, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, cars routinely pull up

          all the way to the curb and the "nose" of the vehicle extends into the access route

          as a result, in violation of Section 502.7 of the 2010 ADAAG Standards, parking

          spaces are not properly designed so that parked cars and vans cannot obstruct the

          required clear width of adjacent accessible routes.

 (viii)   Near Lee’s Doughnuts, due to a policy of placing buckets in the accessible route,

          there are publicly accessible areas of the Property having accessible routes with



                                             8
Case 3:19-cv-01862-B Document 1 Filed 08/05/19                  Page 9 of 13 PageID 9


          clear widths below the minimum 36 (thirty-six) inch requirement as required by

          Section 403.5.1 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access exterior public features of the Property.

 (ix)     For all of the units of the Property, there is a doorway threshold with a vertical

          rise in excess of 1 inch and does not contain a bevel with a maximum slope of 1:2

          in violation of Section 404.2.5 of the 2010 ADAAG standards. This violation

          made it dangerous and difficult for Plaintiff to access the interior of the Property.

 (x)      The doorway of the accessible entrances are not level in violation of section

          404.2.4.4 of the 2010 ADAAG standards. This violation made it difficult for

          Plaintiff to access the units of the Property.

 (xi)     Due to the accessible barriers present at the accessible entrances, the accessible

          entrances of the Property lacks at least one accessible route provided within the

          site to the public streets and sidewalks in violation of section 206.2.1 of the 2010

          ADAAG standards.

 (xii)       The Property lacks signage identified by the International Symbol of

          Accessibility that indicates the location of the nearest entrance complying with

          section 404 of the 2010 ADAAG standards, if such an entrance exists. This

          policy decision by Defendant(s) violates section 216.6 of the 2010 ADAAG

          Standards. This violation made it difficult for Plaintiff to find an accessible

          entrance.

 (xiii)      There is not at least one accessible entrance to each tenant space in the

          building that complies with section 404 of the 2010 ADAAG standards which is a

          violation of section 206.4.5 of the 2010 ADAAG Standards.



                                             9
   Case 3:19-cv-01862-B Document 1 Filed 08/05/19                  Page 10 of 13 PageID 10


       (xiv)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       32.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Lee’s Donuts and the

Property.

       33.     Plaintiff requires an inspection of Lee’s Donuts and the Property in order to

determine all of the discriminatory conditions present at Lee’s Donuts and the Property in

violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       35.      All of the violations alleged herein are readily achievable to modify to bring

Lee’s Donuts and the Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Lee’s Donuts and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Lee’s Donuts and the Property is readily achievable because

Defendant, RIDGELEA COMPLEX MANAGEMENT INC., have the financial resources to

make the necessary modifications.

       38.     Upon information and good faith belief, Lee’s Donuts and the Property have been

altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG



                                                10
   Case 3:19-cv-01862-B Document 1 Filed 08/05/19                   Page 11 of 13 PageID 11


standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

RIDGELEA COMPLEX MANAGEMENT INC., is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at Lee’s Donuts and the Property, including

those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, RIDGELEA COMPLEX MANAGEMENT INC.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, RIDGELEA COMPLEX MANAGEMENT INC., pursuant to 42

U.S.C. §§ 12188 and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, RIDGELEA

COMPLEX MANAGEMENT INC., to modify Lee’s Donuts and the Property to the extent

required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, RIDGELEA COMPLEX MANAGEMENT INC.,

               in violation of the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, RIDGELEA

               COMPLEX MANAGEMENT INC., from continuing their discriminatory

               practices;



                                                 11
Case 3:19-cv-01862-B Document 1 Filed 08/05/19             Page 12 of 13 PageID 12


  (c)   That the Court issue an Order requiring Defendant, RIDGELEA COMPLEX

        MANAGEMENT INC., to (i) remove the physical barriers to access and (ii) alter

        the subject Lee’s Donuts and the Property to make it readily accessible to and

        useable by individuals with disabilities to the extent required by the ADA;

  (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

        and costs; and

  (e)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: August 5, 2019.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      Attorney-in-Charge of Plaintiff
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com


                                      Law Offices of
                                      LIPPE & ASSOCIATES

                                       /s/ Emil Lippe, Jr.
                                       Emil Lippe, Jr., Esq.
                                       State Bar No. 12398300
                                       Lippe & Associates
                                       12222 Merit Drive, Suite 1200
                                       Dallas, TX 75251
                                       Tel: (214) 855-1850
                                       Fax: (214) 720-6074
                                       emil@texaslaw.com


                                         12
Case 3:19-cv-01862-B Document 1 Filed 08/05/19   Page 13 of 13 PageID 13




                                ATTORNEYS FOR PLAINTIFF
                                ANTHONY CAIRNS




                                  13
